DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony P. DeRosa on 08/23/2022.
Claim 18 is amended as a follows:
18.       (Currently Amended)  An antenna module, comprising:
three antenna-radio units each comprising an antenna and a radio transceiver in an integrated unit;
a foundation plate configured for mounting to a monopole;
a bottom plate mounted above the foundation plate to form a first air gap;
a support member that extends upwardly from the bottom plate, the antenna-radio units mounted to the support member;
an upper plate mounted to an upper end of the support member;
a fan unit mounted to the upper plate;
a lower cap mounted above the upper plate;
an upper cap mounted above the lower cap to form a second air gap; and
a hexagonal shroud that surrounds and conceals the antenna-radio units and the support member,
wherein at least one of the antenna-radio units is configured and mounted to be down-tilted through a cut-out portion in the hexagonal shroud.

Allowable Subject Matter
Claims 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Ming et al. (US 20180277921, hereinafter “Ming”), teaches:
“An antenna module (Fig. 3; antenna module 300 and Para. [0041]), comprising: an antenna-radio unit (Fig. 7 and Para. [0044]-[0045]) comprising an antenna (reference numeral 700 comprises a plurality of antenna columns 700A, 700B, 700C, 700D; Fig. 7 and Para. [0044]) and a radio transceiver (Fig. 7; radio module 702) in an integrated unit (Fig. 7 shows antenna 700 and radio module 702 are integrated in antenna module 300); a foundation plate configured for mounting to a monopole (Fig. 17 and paragraph [0051], foundation plate is claim support plate 503 of clamp 502 for mounting on a pole 302 shown in more detail in Fig. 16 and paragraph [0050]); a bottom plate mounted above the foundation plate to form a first air gap (bottom plate is support platform 501 forming an air gap with foundation plate 503, D 1 : Fig. 17 and Para. [0051]); a support member that extends upwardly from the bottom plate (Fig. 8 and Para. [0047], support member is cradle 808), the antenna-radio unit mounted to the support member (a radio module 806 sitting inside a cradle 808, Fig. 8 and Para. [0047]); an upper plate mounted to an upper end of the support member (upper plate is vented top plate 810, Fig. 8 and Para. [0047]);  a lower cap mounted above the upper plate (The upper vent 402 is formed by a plurality of circumferentially spaced-apart slots 407 in the skirt 309 of the upper cap end 306, Fig. 7 and Para. [0043]); an upper cap mounted above the lower cap to form a second air gap (upper cap 306; Figs. 6-7 and Para. [0041]).”
The closest secondary reference, Hoganson (US 20210313665, hereinafter “Hogan”), teaches:
“a fan unit mounted to the upper plate ( a blower or fan may be incorporated into the ducting. For instance, an optional blower or fan may be incorporated within the inlet duct or the outlet duct. Alternatively, an optional blower/fan may be disposed within the plenum and/or between the plenum and the inlet duct or the outlet duct, Para. [0038]).”
 	However, Ming and Hogan, whether taken alone or combination, do not teach or suggest the following novel features:
 	“An antenna module a shroud that surrounds and conceals the antenna-radio unit and the support member without extending beyond the bottom plate and the lower cap”, in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-9 are allowed as those inherit the allowable subject matter from claim 1.

 With respect to the allowed independent claim 10:
The closest primary prior art, Ming et al. (US 20180277921, hereinafter “Ming”), teaches:
 	“a monopole assembly (Fig. 3 and paragraph [0041], antenna node 300 mounted on street pole 302) a.	an elongate monopole (Fig. 3 and paragraph [0041], monopole is street pole 302), and comprising an antenna module (Fig. 3; antenna module 300 and Para. [0041]), comprising: an antenna-radio unit (Fig. 7 and Para. [0044]-[0045]) comprising an antenna (reference numeral 700 comprises a plurality of antenna columns 700A, 700B, 700C, 700D; Fig. 7 and Para. [0044]) and a radio transceiver (Fig. 7; radio module 702) in an integrated unit (Fig. 7 shows antenna 700 and radio module 702 are integrated in antenna module 300); a bottom plate mounted above the foundation plate to form a first air gap (bottom plate is support platform 501 forming an air gap with foundation plate 503, D 1 : Fig. 17 and Para. [0051]); a support member that extends upwardly from the bottom plate ( Fig. 8 and Para. [0047], support member is cradle 808), the antenna-radio unit mounted to the support member (a radio module 806 sitting inside a cradle 808, Fig. 8 and Para. [0047]); an upper plate mounted to an upper end of the support member (upper plate is vented top plate 810, Fig. 8 and Para. [0047]);  a lower cap mounted above the upper plate (The upper vent 402 is formed by a plurality of circumferentially spaced-apart slots 407 in the skirt 309 of the upper cap end 306, Fig. 7 and Para. [0043]); an upper cap mounted above the lower cap to form a second air gap (upper cap 306; Figs. 6-7 and Para. [0041]); and a shroud that surrounds and conceals the antenna-radio unit and the support member (Fig. 7 and Para. [0041], shroud is radome 304).”
 The closest secondary reference, Hoganson (US 20210313665, hereinafter “Hogan”), teaches:
“a fan unit mounted to the upper plate ( a blower or fan may be incorporated into the ducting. For instance, an optional blower or fan may be incorporated within the inlet duct or the outlet duct. Alternatively, an optional blower/fan may be disposed within the plenum and/or between the plenum and the inlet duct or the outlet duct, Para. [0038]).”
 	However, Ming and Hogan, whether taken alone or combination, do not teach or suggest the following novel features:
	“An antenna module a foundation plate including discontinuous arcuate slots configured for mounting to the monopole and a second radio transceiver mounted outside of the antenna module and connected to the antenna”, in combination with all the recited limitations of the claim 10.
 	Dependent claims 11-17 are allowed as those inherit the allowable subject matter from claim 10.

 With respect to the allowed independent claim 18:
The closest primary prior art, Ming et al. (US 20180277921, hereinafter “Ming”), teaches:
“An antenna module (Fig. 3; antenna module 300 and Para. [0041]), comprising: an antenna-radio unit (Fig. 7 and Para. [0044]-[0045]) comprising an antenna (reference numeral 700 comprises a plurality of antenna columns 700A, 700B, 700C, 700D; Fig. 7 and Para. [0044]) and a radio transceiver (Fig. 7; radio module 702) in an integrated unit (Fig. 7 shows antenna 700 and radio module 702 are integrated in antenna module 300); a foundation plate configured for mounting to a monopole ( Fig. 17 and paragraph [0051], foundation plate is claim support plate 503 of clamp 502 for mounting on a pole 302 shown in more detail in Fig. 16 and paragraph [0050]); a bottom plate mounted above the foundation plate to form a first air gap (bottom plate is support platform 501 forming an air gap with foundation plate 503, D 1 : Fig. 17 and Para. [0051]); a support member that extends upwardly from the bottom plate (Fig. 8 and Para. [0047], support member is cradle 808), the antenna-radio unit mounted to the support member (a radio module 806 sitting inside a cradle 808, Fig. 8 and Para. [0047]); an upper plate mounted to an upper end of the support member (upper plate is vented top plate 810, Fig. 8 and Para. [0047]);  a lower cap mounted above the upper plate (The upper vent 402 is formed by a plurality of circumferentially spaced-apart slots 407 in the skirt 309 of the upper cap end 306, Fig. 7 and Para. [0043]); an upper cap mounted above the lower cap to form a second air gap (upper cap 306; Figs. 6-7 and Para. [0041]) and a shroud that surrounds and conceals the antenna-radio unit and the support member ( Fig. 7 and Para. [0041], shroud is radome 304).”
The closest secondary reference, Hoganson (US 20210313665, hereinafter “Hogan”), teaches:
“a fan unit mounted to the upper plate ( a blower or fan may be incorporated into the ducting. For instance, an optional blower or fan may be incorporated within the inlet duct or the outlet duct. Alternatively, an optional blower/fan may be disposed within the plenum and/or between the plenum and the inlet duct or the outlet duct, Para. [0038]).”
 	However, Ming and Hogan, whether taken alone or combination, do not teach or suggest the following novel features:
	“An antenna module a hexagonal shroud that surrounds and conceals the antenna-radio units and the support member, wherein at least one of the antenna-radio units is configured and mounted to be down-tilted through a cut-out portion in the hexagonal shroud ”, in combination with all the recited limitations of the claim 10.
 	Dependent claims 19 and 20 are allowed as those inherit the allowable subject matter from claim 18.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641